Citation Nr: 1114345	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-09 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1.  Entitlement to an increased evaluation above 70 percent for generalized anxiety disorder (GAD).

2.  Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to December 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Los Angles, California, Regional Office, and a March 2008 rating decision by the Cleveland, Ohio, Regional Office, of the Department of Veterans Affairs (VA).  The Board notes that the current case has been brokered for adjudication to different VA Regional Offices during the course of the claim, but that the agency of original jurisdiction over the appeal is the Los Angeles, California, VA Regional Office (RO).  The Veteran specifically appeals the July 2007 rating decision, which denied his claim for a rating increase above 70 percent for GAD, and the March 2008 rating decision, which denied his claim for a TDIU.  (At this juncture, the Board notes that the Veteran was also appealing a March 2009 determination by the RO that he was not competent to handle disbursement of funds relating to his award of VA compensation.  During the course of this appeal, the Appeals Management Center (AMC) reversed the prior determination in a February 2011 decision and found the Veteran to be competent to handle VA funds.  This specific matter is thusly no longer in controversy as the appeal has been resolved in the appellant's favor.)

The Veteran appeared with his representative and witness for a hearing at the RO before the undersigned traveling Veterans Law Judge in June 2010.  A transcript of the hearing has been obtained and associated with the appellant's claims file for the Board's consideration.

In August 2010, the Board remanded the case to the RO via the AMC in Washington, D.C., for additional evidentiary and procedural development.  Following this development, the remaining issues on appeal regarding entitlement to an evaluation above 70 percent for GAD and a TDIU were denied in a February 2011 rating decision/supplemental statement of the case.  The case was returned to the Board in March 2011 and the Veteran now continues his appeal.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  The Veteran's service-connected GAD is currently manifested by constant anxiety and obsessive feelings of worry that produce severe difficulty in adapting to stressful circumstances in a work or work-like setting.  

2.  The Veteran's service-connected GAD is presently rated 70 percent disabling; this service-connected psychiatric disability renders him unable to secure or follow a substantially gainful occupation consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for a rating above 70 percent for GAD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2010).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Entitlement to an increased evaluation above 70 percent for GAD.

With respect to the increased rating claim for GAD, the Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The increased rating claim at issue was filed on June 7, 2006.  A VCAA notice letter was dispatched to the Veteran in November 2006, prior to the July 2007 rating decision now on appeal, with a subsequent notice letter dispatched during the course of the appeal in January 2009.  These letters address the increased rating issue on appeal and, collectively, satisfy the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To the extent that there were any defects in the timing of the notice, these defects were cured by the AMC's subsequent readjudication of the increased rating claim for GAD, most recently in the rating decision/supplemental statement of the case dated in February 2011.  See Medrano v. Nicholson, 21 Vet. App. 165, 169 (2007).  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  As the rating issue on appeal stems from June 7, 2006, when the Veteran filed his claim for an increased rating above 70 percent for GAD, the relevant time period and evidence that must be addressed in the adjudication of the claim encompasses the period from June 7, 2005 to the present, in order to allow the Board to consider the applicability of a staged rating.  See 38 C.F.R. § 3.400(o)(2) (2010); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, the Board observes that VA clinical records that pertain to the Veteran's psychiatric counseling and treatment for the relevant period spanning June 2005 to December 2010 have been obtained and associated with the claims file.  In any case, the Veteran has not indicated that there are any outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal that have either not been obtained or were otherwise subjected to a good faith attempt by VA to obtain them for inclusion in the evidence.  The Veteran was also afforded VA psychiatric examinations specifically addressing the severity of his service-connected GAD, most recently in December 2010.  The Board has reviewed the December 2010 examination report and notes that the Veteran's claims file was reviewed by the clinician who performed this examination.  Furthermore, the examiner provided adequate discussion of her clinical observations and a rationale to support her findings and conclusions within the context of the Veteran's clinical history as contained within his claims file.  Thus, the December 2010 VA psychiatric examination is deemed to be adequate for rating purposes for the claim at issue regarding entitlement to an increased rating for GAD.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that in its prior remand of August 2010, it instructed the RO, via the AMC, to contact the Social Security Administration (SSA) to request this sister agency to provide VA with copies of all medical and administrative records pertaining to a claim for SSA benefits that may have been filed by the Veteran, as the record indicated that the Veteran was in receipt of such benefits.  In response to VA's query in this regard, the SSA informed VA in correspondence dated in September 2010 that it was unable to fulfill VA's request because there were no medical records available, either because the Veteran did not file for SSA disability benefits or because no medical records were obtained in association with his SSA benefits claim.  As further development in this regard would be both futile and an inefficient use of Federal resources, the Board is thus satisfied that the RO has substantially complied with the instructions of the August 2010 remand and that no additional remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim for an increased rating for GAD, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2010).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, in evaluating impairment of the psyche, considering the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that where the appellant has expressed dissatisfaction with the assignment of a rating, separate ratings can be assigned for separate periods of time based on the facts found, commencing on the date on which the appellant reopened his claim for a rating increase.

Diagnostic Code 9400 provides that GAD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130 (2010).  The Veteran's GAD is currently evaluated as 70 percent disabling.

A 70 percent rating for GAD is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating for GAD is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Although GAD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the symptoms to be considered when rating a veteran's GAD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a veteran's GAD that affect his level of occupational and social impairment, including, if applicable, those identified in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2010).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2010).

As relevant, VA psychiatric counseling records pertaining to the period from June 2005 to the present, the reports of the March 2007 and December 2010 VA psychiatric examinations, and the oral testimony of the Veteran and his spouse at his June 2010 hearing before the Board show that his GAD is primarily manifested by occupational and social impairment with reduced reliability and productivity due to severe difficulty in adapting to stressful circumstances (including work or a work-like setting) as a result of extreme anxiety symptoms with associated impairment of his coping abilities.  The evidence shows that the Veteran is a widower who has since remarried and that his second wife is his primary caretaker.  The Veteran is dependent upon her for his full-time, day-to-day care and for his basic needs of daily existence due to his anxiety disorder and multiple nonservice-connected physical disabilities involving his cardiovascular, pulmonary, neurological, genitourinary, and musculoskeletal systems, particularly a severely impaired hip joint that renders him wheelchair-bound and requires eventual replacement with a prosthetic implant.  The clinical records and his oral hearing testimony indicate that he is able to feed himself and did not appear neglectful of his personal appearance.  

VA examinations in March 2007 and December 2010, and VA clinic reports pertaining to the period at issue indicate that the Veteran experiences severe anxiety symptoms associated with his GAD.  He was alert and oriented on all spheres; neatly dressed and groomed; and pleasant and cooperative with the examiner.  He maintained good eye contact and his mood was depressed and anxious.  He denied having suicidal or homicidal ideation, panic attacks, or problems sleeping.  No evidence of psychotic symptoms, delusional thinking, or auditory or visual hallucinations was indicated.  His speech was normal, clear, and fluent, although at times intense.  A history of memory problems was indicated, but these cognitive defects were ultimately determined to be clinically unrelated to his service-connected GAD.  His fund of knowledge was characterized as average.  His thought processes were linear and goal-directed, but due to GAD were preoccupied with obsessive worry about his living arrangements and multiple medical disabilities.  His insight and judgment ranged from poor to fair.  Although he had a prior history of alcohol abuse that evidently began after the demise of his spouse and son in 1997, he has reportedly remained sober and abstinent for several years ever since remarrying.  The Veteran's clinical records show Global Assessment of Functioning (GAF) scores ranging from 50 - 55, indicating serious occupational and social impairment per the Diagnostic and Statistical Manual, 4th Edition (DSM-IV), of the American Psychiatric Association.  The Axis I diagnostic assessments shown in the clinical records include GAD, not otherwise specified.  The Veteran received counseling and was prescribed psychotropic medication for his GAD symptoms, for which he reportedly experienced good results.  He was clinically demonstrated to be competent at the present time to handle his own financial affairs.

The Board has considered the aforementioned evidence and concludes that the constellation of psychiatric symptomatology associated with the Veteran's GAD more closely approximates the criteria for a 70 percent evaluation under Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (2010).  The clinical evidence indicates that the Veteran experiences severe anxiety, which produces severe occupational  impairment, primarily due to impairment of his ability to effectively function in an occupational situation given that his GAD severely limits his abilities to adapt to stress associated with a work or work-like setting.  However, he is otherwise alert and oriented in all spheres, and poses no threat to the physical health and well-being of himself or others.  While he is certainly impaired by his GAD such that his capacity for work is extremely limited, he is able to function adequately in social situations, as demonstrated by his ability to present himself well and verbally express his thoughts during the June 2010 Board hearing and the recent VA psychiatric examination in December 2010.  The Board therefore finds that the Veteran's current level of psychiatric impairment meets, but does not exceed, the criteria for a 70 percent evaluation for his service-connected GAD.  

The clinical evidence does not demonstrate that the Veteran's GAD is manifested by symptomatology that more closely approximates the criteria for a 100 percent evaluation under Diagnostic Code 9400, with such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  As such, assignment of a total schedular rating for GAD is not warranted.

Therefore, in view of the foregoing discussion, the Board finds that the overall disability picture presented by the objective clinical evidence demonstrates that the psychiatric symptomatology attributable to the Veteran's GAD more nearly approximates the criteria for a 70 percent rating, but not for a 100 percent rating.  Because the evidence in this case is not approximately balanced in this regard, the benefit-of-the-doubt doctrine does not apply, and the claim for an increased rating above 70 percent for GAD must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular consideration
 
The Board finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected GAD, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  The clinical evidence establishes that the Veteran's service-connected psychiatric disability, by itself, does not produce a greater impact on his occupational capacity that renders impractical the criteria contemplated by the applicable rating schedule as contained in 38 C.F.R. § 4.130, Diagnostic Code 9400.  

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The clinical evidence indicates that the Veteran does not require frequent psychiatric hospitalization for his GAD.  His current occupational impairment is primarily the result of the combined, adverse synergistic effects of his GAD with his advanced age and nonservice-connected physical disabilities involving his cardiovascular, pulmonary, neurological, genitourinary, and musculoskeletal systems.  His level of psychiatric impairment that has been clinically demonstrated is contemplated by the rating criteria for a 70 percent evaluation.  The Board thus finds no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b) (2010).  That is, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, to suggest that the Veteran's GAD is not adequately addressed by the regular rating schedule.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  As such, the current state of his social and occupational impairment due to GAD is adequately contemplated in the criteria for the 70 percent schedular evaluation presently assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board is not required to discuss the possible application of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).

(b.)  Entitlement to a TDIU.

As will be further discussed below, the Veteran's claim of entitlement to a TDIU is being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) with regard to this specific claim is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning the TDIU issue on appeal.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability if the service-connected disability is rated at 60 percent or more or, if there are two or more service-connected disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The Veteran is presently service-connected only for GAD, which is rated 70 percent disabling.  He accordingly meets the schedular criteria for a TDIU, and the Board's consideration thus turns to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected psychiatric disability.

The Board notes that the Veteran's claims file indicates that he has an 11th-grade education and that he reportedly also attended one year of college, which was provided to him by the United States Air Force (nee United States Army Air Force), although this alleged year of college is not objectively substantiated by the record.  According to his records, he was employed after service, first as a driver on a truck delivery route for a commercial baking company, and then afterwards for several decades as a self-employed ceramic tile contractor.  According to his historical account, his career ended in 1997 after he became despondent over the deaths of his spouse of many years and his son and retired from work.  The Veteran has since remarried, and his new spouse has assumed full-time responsibility for tending to his daily needs and care.  The Veteran's formal claim for a TDIU was received by VA in July 2007.  In addition to his service-connected GAD, the Veteran suffers from multiple nonservice-connected physical disabilities, which include chronic obstructive pulmonary disease, aortic atherosclerosis, atrial fibrillation, hypertension, peripheral vascular disease, benign prostatic hypertrophy, anemia, hip arthralgia, cerebellar ataxia, residuals of injury to his radial nerve, syncope, amnesia disorder NOS, essential tremor of the hands, and increased risk of cebrebrovascular accident due to heart arrhythmia and flutter.  Because of his hip disability, for which he is a candidate for hip replacement surgery, he is wheelchair-bound.  At the time of this writing, he was 86 years old.

In adjudicating the TDIU issue, the Board relies primarily upon the medical opinion from a VA clinical psychologist, dated December 2010, who examined the Veteran and addressed the impact of his service-connected GAD on his employability, based on her review of his claims file and relevant clinical history.  The relevant excerpts of this opinion are presented below.

As to the issue of employability, [the] veteran is 86 years of age, wheelchair bound and currently requires total assistance with ambulation and self-care needs [related to hip pain and need for hip replacement].  He is not realistically viewed as employable based on physical limitations.  As such, [the] Veteran's age and physical status contribute to unemployability; the anxiety disorder represents a base psychological issue in this veteran whose coping skills appear [to be] overwhelmed easily.  The long-standing nature of an anxiety reaction to stress in this [patient] would preclude transition to a work force, especially at this late age and with his attendant health concerns that are realistically unlikely to be much improved even post hip replacement. 

On review of the clinical record and opinion discussed above, the Board finds that notwithstanding the Veteran's present unemployability due to his age and nonservice-connected disabilities, the aforementioned opinion indicates that it is also likely that his service-connected GAD, by itself, produces such severe impairment of his capacity to cope with the stress associated with a normal work or work-like situation as to render him individually unemployable as a result.  This finding is independent of other factors such as his advanced age and multiple physical disabilities that also contribute to his unemployable state, as the VA examiner who presented the December 2010 opinion acknowledged that notwithstanding these extraneous factors, the Veteran's "anxiety disorder represents a base psychological issue" and that as a result, his "coping skills appear [to be] overwhelmed easily [and that] [t]he long-standing nature of an anxiety reaction to stress. . . would preclude [his] transition to a work force."  The Board thus concludes that the Veteran is unlikely to be able to secure or follow a substantially gainful occupation consistent with his education level (i.e., 11th-grade education) and occupational background (i.e., bakery delivery truck driver and ceramic tile contractor) due to social and occupational impairment attributable to his service-connected GAD alone.  Accordingly, resolving all doubt in favor of the Veteran, the criteria for a TDIU are met and the appeal in this regard is therefore granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation above 70 percent for GAD is denied.

Entitlement to a TDIU is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


